Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US 10728060 and Peng hereinafter.) in view of Luo et al. (CN 106817119 A and Luo hereinafter.) further in view of Chen et al. (TW 201023691 A and Chen hereinafter.).
Regarding claim 1, Peng discloses a driver electronic circuit [col 5, lines 48-50, voltage-mode transmitter driver] for a pulse amplitude modulation transmitter [col 5 lines 31-35, 4-level pulse amplitude modulation], said driver electronic circuit comprising: a plurality of transmission lanes [the first equalizer and the second equalizer being coupled and reconfigured to form a plurality of parallel segments, abstract], wherein each transmission lane is configured to independently generate a current output [differential output signals] corresponding to data input into each transmission lanes [col 2 lines 63 – col 3 line 9, the transmitter operable for receiving a plurality of differential input data streams to generate an equalized differential output signals]; a summing node configured to sum the output currents from the plurality of transmission lanes [fig. 4a, col 8 lines 15-20]; and one feedback loop circuit [col 9, lines 8-15, global calibration loops] coupled to the plurality of transmission lanes [two loop calibration circuits] configured to control the currents of each said current outputs. Peng does not explicitly disclose each transmission lane is configured to independently generate a current output corresponding to data input and one feedback loop circuit configured to control the currents of each said current outputs. 
However, Luo discloses [see abstract] each transmission lane [drive circuit coupled with drive unit] is configured to independently generate a current output corresponding to data input [generating the reference current according to the input data]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Peng to include drive circuit coupled with drive unit and generating the reference current according to the input data as taught by Luo to disclose a system with improved flexibility in power requirements. Peng in view of Luo does not explicitly disclose one feedback loop circuit configured to control the currents of each said current outputs 
However, Chen discloses [see abstract] one feedback loop circuit configured to control [control one of the voltage feedback control circuit] the currents of each said current outputs [output a determined constant voltage and current source]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Peng in view of Luo to include control one of the voltage feedback control circuit and output a determined constant voltage and current source as taught by Chen to disclose a system with improved performance and efficiency.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Luo further in view of Chen further in view of Mort et al (US 20180358957 A1 and Mort hereinafter.).
Regarding claim 2, Peng in view of Luo further in view of Chen discloses all the features regarding claim 1 as indicated above. Peng in view of Luo further in view of Chen does not explicitly disclose wherein each of said plurality of transmission lanes comprises three current sources corresponding to early, on-time, and late data.
However, Mort discloses [para. 53] wherein each of said plurality of transmission lanes [current splitter 1202 that is configured to receive the source current signal I.sub.CTRL from the current source 501, para. 54] comprises three current sources corresponding to early, on-time, and late data [early, mid, and late currents]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Peng in view of Luo further in view of Chen to include current splitter configured to receive the source current signal from the current source and early, mid and late currents as taught by Mort to disclose a system with improved frequency response performance within a given bandwidth.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Luo further in view of Chen further in view of Mort further in view of Cubbison et al. (US 3746889 A and Cubbison hereinafter.) further in view of Fujikawa et al. (US 20070262934 A1 and Fujikawa hereinafter.).
Regarding claim 3, Peng in view of Luo further in view of Chen further in view of Mort discloses all the features regarding claim 2 as indicated above. Peng in view of Luo further in view of Chen further in view of Mort does not explicitly disclose wherein said one feedback loop is coupled to said three current sources of each of said plurality of transmission lanes.
However, Cubbison discloses [col 3, lines 1-28] wherein said one feedback loop [feedback loop] is coupled to said three current sources [three ideal current sources 42, 43, and 44] of each of said plurality of transmission lanes. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Peng in view of Luo further in view of Chen further in view of Mort to include feedback loop and  three ideal current sources as taught by Cubbison to disclose a system with improved adjustability and thereby applicability. Peng in view of Luo further in view of Chen further in view of Mort further in view of Cubbison does not explicitly disclose three current sources of each of said plurality of transmission lanes.
However, Fujikawa discloses [para. 126] three current sources [three current-source transistors] of each of said plurality of transmission lanes [each unit circuit U]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Peng in view of Luo further in view of Chen further in view of Mort further in view of Cubbison to disclose a system with improved reliability with reduced complexity in manufacturing. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Luo further in view of Chen further in view of Cheng et al. (US 20080002988 A1 and Cheng hereinafter.).
Regarding claim 4, Peng in view of Luo further in view of Chen discloses all the features regarding claim 1 as indicated above. Peng in view of Luo further in view of Chen does not explicitly disclose wherein the driver circuit is configured to drive a vertical- cavity surface-emitting laser (VCSEL).
However, Cheng discloses [para. 14] wherein the driver circuit [driver circuit] is configured to drive [DC-coupled] a vertical- cavity surface-emitting laser (VCSEL) [VCSEL]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Peng in view of Luo further in view of Chen to include DC-coupled VCSEL to a driver circuit as taught by Cheng to disclose a system with improved power efficiency 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Luo further in view of Chen further in view of Cheng further in view of De et al. (EP 2977849 A1 and De hereinafter.) further in view of Hu et al. (CN 106017533 A and Hu hereinafter.) further in view of Schweitzer et al. (US 20200110124 A1 and Schweitzer hereinafter.).
Regarding claim 5, Peng in view of Luo further in view of Chen further in view of Cheng discloses all the features regarding claim 4 as indicated above. Peng in view of Luo further in view of Chen further in view of Cheng does not explicitly disclose wherein said one feedback loop circuit comprises an operational amplifier configured to control a low dropout regulator, the operational amplifier comprising an input configured to sense a low pass filtered version of current to said VCSEL.
However, De discloses [pg. 2, see also description on pg. 1 regarding low drop out regulator] wherein said one feedback loop circuit comprises an operational amplifier configured to control a low dropout regulator [stage consists of an operational amplifier, and a feedback loop which serves as a control of the regulator], the operational amplifier comprising an input configured to sense a low pass filtered version of current to said VCSEL. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Peng in view of Luo further in view of Chen further in view of Cheng to include low drop out regulator, feedback loop and operational amplifier as taught by De to disclose a system with improved power efficiency. Peng in view of Luo further in view of Chen further in view of Cheng further in view of De does not explicitly disclose the operational amplifier comprising an input configured to sense a low pass filtered version of current to said VCSEL.
However, Hu discloses [pg. 3] the operational amplifier comprising an input configured [positive input end of the operational amplifier] to sense a low pass filtered version of current to said VCSEL [connected to the VCSEL laser]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Peng in view of Luo further in view of Chen further in view of Cheng further in view of De to include positive input end of the operational amplifier connected to the VCSEL laser as taught by Hu to disclose a highly stable system with improved power efficiency and accuracy without added cost or complexity. Peng in view of Luo further in view of Chen further in view of Cheng further in view of De further in view of Hu does not explicitly disclose a low pass filtered version of current to said VCSEL.
However, Schweitzer discloses [para. 73] a low pass filtered version of current to said VCSEL [a low-pass filtered signal representing the current in the VCSEL]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Peng in view of Luo further in view of Chen further in view of Cheng further in view of De further in view of Hu to include a low-pass filtered signal representing the current in the VCSEL as taught by Schweitzer to disclose a system with improved accuracy.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Luo further in view of Chen further in view of Cheng further in view of De further in view of Hu further in view of Schweitzer further in view of Paduvalli et al. (US 9899921 B1 and Paduvalli hereinafter.).
Regarding claim 6, Peng in view of Luo further in view of Chen further in view of Cheng further in view of De further in view of Hu further in view of Schweitzer discloses all the features regarding claim 5 as indicated above. Peng in view of Luo further in view of Chen further in view of Cheng further in view of De further in view of Hu further in view of Schweitzer does not explicitly disclose wherein said one feedback loop circuit is configured such that a portion of current bypasses said low dropout regulator in every switching cycle.
However, Paduvalli [col 1 lines 14-25] wherein said one feedback loop circuit [feedback loop] is configured such that a portion of current bypasses said low dropout regulator [regulate output voltage] in every switching cycle [each switching cycle]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Peng in view of Luo further in view of Chen further in view of Cheng further in view of De further in view of Hu further in view of Schweitzer to include feedback loop, regulate output voltage and each switching cycle as taught by Paduvalli to disclose a system with improved stability and system dynamics
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Luo further in view of Chen further in view of Cheng further in view of Cui et al (CN 104090482 A and Cui hereinafter.) further in view of Kim et al. (KR 20110100726 A and Kim hereinafter.) further in view of Covington et al. (TW 401720 B and Covington hereinafter.).
Regarding claim 7, Peng in view of Luo further in view of Chen further in view of Cheng discloses all the features regarding claim 4 as indicated above. Peng in view of Luo further in view of Chen further in view of Cheng does not explicitly disclose wherein measure a resistance of said VCSEL, and utilize said resistance in said one feedback loop circuit to control bias and modulation currents of each said current output.
However, Cui discloses [para. 9] wherein measure a resistance [resistance measuring circuit] of said VCSEL [VCSEL], and utilize said resistance in said one feedback loop circuit to control bias and modulation currents of each said current output. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Peng in view of Luo further in view of Chen further in view of Cheng to include resistance measuring circuit and VCSEL as taught by Cui to disclose a system with improved power efficiency without increase in footprint. Peng in view of Luo further in view of Chen further in view of Cheng further in view of Cui does not explicitly disclose wherein utilize said resistance in said one feedback loop circuit to control bias and modulation currents of each said current output.
However, Kim discloses [pg. 3] discloses wherein utilize said resistance in said one feedback loop to control bias [voltage Feed Back is the resistance value of the buffer unit (U3) based on a resistance (R5)] and modulation currents of each said current output [for providing a constant current to the output section 40]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Peng in view of Luo further in view of Chen further in view of Cheng further in view of Cui to include voltage Feed Back is the resistance value of the buffer unit based on a resistance for providing a constant current to the output section as taught by Kim to disclose a system with improved response time while improving longevity. Peng in view of Luo further in view of Chen further in view of Cheng further in view of Cui further in view of Kim does not explicitly disclose wherein utilize said resistance in said one feedback loop to control modulation currents of each said current output.
However, Covington discloses [pg. 7] wherein utilize said resistance [resistance current sensing element] in said one feedback loop [feedback] to control modulation currents [pulse amplitude modulator] of each said current output [the current output amplifier]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Peng in view of Luo further in view of Chen further in view of Cheng further in view of Cui further in view of Kim to include resistance current sensing element, feedback, pulse amplitude modulator and current output amplifier as taught by Covington to disclose a system with improved signal transmission without signal degradation.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang et al. (US 20190020514 A1 and Zhang hereinafter.).
Regarding claim 8, Wang discloses [see claim 11] a feedback loop circuit [a signal-level adjuster arranged to receive the feedback signal] configured to control bias [generate a bias signal] and modulation currents [modulation power levels] for more than one transmission lane of pulse amplitude modulation drivers. Wang does not explicitly disclose wherein for more than one transmission lane of pulse amplitude modulation drivers.
However, Zhang discloses [para. 85] wherein for more than one transmission lane [one or more transmissions] of pulse amplitude modulation drivers [pulse amplitude modulation (PAM) signals]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Wang to include pulse amplitude modulation (PAM) signals and one or more transmissions as taught by Zhang to disclose a system with improved performance with less cost, volume and power consumption.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang further in view of Nedovic et al. (US 20140126595 A1and Nedovic hereinafter.).
Regarding claim 9, Wang in view of Zhang discloses all the features regarding claim 8 as indicated above. Wang does not explicitly disclose wherein said modulation current is set as a function of a resistance of a vertical-cavity surface-emitting laser (VCSEL).
However, Nedovic discloses [para. 10] wherein said modulation current [modulation current] is set as a function of a resistance [resistance value of R.sub.load] of a vertical-cavity surface-emitting laser (VCSEL) [R.sub.load equals to the voltage drop across the VCSEL]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Wang in view of Zhang to include modulation current, resistance value of R.sub.load and voltage drop across the VCSEL as taught by Nedovic to disclose a system with improved electrical loading characteristics. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang further in view of Nedovic further in view of Huang et al. (CN 109038207 A and Huang hereinafter.).
Regarding claim 10, Wang in view of Zhang further in view of Nedovic discloses all the features regarding claim 9 as indicated above. Wang in view of Zhang further in view of Nedovic does not explicitly disclose wherein further configured to measure said resistance of said VCSEL.
However, Huang discloses [pg. 4] wherein further configured to measure [feedback of the monitored resistance] said resistance of said VCSEL [VCSEL]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Wang in view of Zhang further in view of Nedovic to include feedback of the monitored resistance and VCSEL as taught by Huang to disclose a system with improved rejection of influence to external environmental conditions. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang further in view of Nedovic further in view of De further in view of Hu further in view of Schweitzer.
Regarding claim 11, Wang in view of Zhang further in view of Nedovic discloses all the features regarding claim 9 as indicated above. Wang in view of Zhang further in view of Nedovic does not explicitly disclose wherein further comprising an operational amplifier configured to control a low dropout regulator, the operational amplifier comprising an input configured to sense a low pass filtered version of current to said VCSEL.
However, De discloses [pg. 2, see also description on pg. 1 regarding low drop out regulator] wherein further comprising an operational amplifier configured to control a low dropout regulator [stage consists of an operational amplifier, and a feedback loop which serves as a control of the regulator], the operational amplifier comprising an input configured to sense a low pass filtered version of current to said VCSEL. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Wang in view of Zhang further in view of Nedovic to include low drop out regulator, feedback loop and operational amplifier as taught by De to disclose a system with improved power efficiency. Wang in view of Zhang further in view of Nedovic further in view of De does not explicitly disclose the operational amplifier comprising an input configured to sense a low pass filtered version of current to said VCSEL.
However, Hu discloses [pg. 3] the operational amplifier comprising an input configured [positive input end of the operational amplifier] to sense a low pass filtered version of current to said VCSEL [connected to the VCSEL laser]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Wang in view of Zhang further in view of Nedovic further in view of De to include positive input end of the operational amplifier connected to the VCSEL laser as taught by Hu to disclose a highly stable system with improved power efficiency and accuracy without added cost or complexity. Wang in view of Zhang further in view of Nedovic further in view of De further in view of Hu does not explicitly disclose a low pass filtered version of current to said VCSEL.
However, Schweitzer discloses [para. 73] a low pass filtered version of current to said VCSEL [a low-pass filtered signal representing the current in the VCSEL]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Wang in view of Zhang further in view of Nedovic further in view of De further in view of Hu to include a low-pass filtered signal representing the current in the VCSEL as taught by Schweitzer to disclose a system with improved accuracy.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang further in view of Yi et al. (CN 101692521 A and Yi hereinafter.) further in view of Kai et al. (CN 106533197 A and Kai hereinafter.).
Regarding claim 12, Wang in view of Zhang discloses all the features regarding claim 8 as indicated above. Wang in view of Zhang does not explicitly disclose wherein configured to control said bias and modulation currents for at least three transmission lanes of pulse amplitude modulation drivers.
However, Yi discloses [see claim 1] wherein the feedback loop [feedback loop] configured to control [control circuit] said bias [bias current] and modulation currents [modulation current]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Wang in view of Zhang to include feedback loop, control circuit bias current and modulation current as taught by Yi to disclose a system with improved response time without increased complexity. Wang in view of Zhang further in view of Yi does not explicitly disclose wherein feedback loop configured for at least three transmission lanes of pulse amplitude modulation drivers.
However, Kai discloses [see claims 1-3] wherein feedback loop [three-loop] configured for at least three transmission lanes [branches] of pulse amplitude modulation drivers [pulse amplitude modulation circuit of three branches]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Wang in view of Zhang further in view of Yi to include three-loop, branches and pulse amplitude modulation circuit as taught by Kai to disclose a system with improved versatility, efficiency while reducing costs in manufacturing. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang further in view of Yi further in view of Kai further in view of Mort.
Regarding claim 13, Wang in view of Zhang further in view of Yi further in view of Kai discloses all the features regarding claim 12 as indicated above. Wang further in view of Zhang further in view of Yi further in view of Kai does not explicitly disclose wherein each of said at least three transmission lanes comprises three current sources corresponding to early, on-time, and late data.
However, Mort discloses [para. 53] wherein each of said at least three transmission lanes [third circuit] comprises three current sources corresponding to early, on-time, and late data [divide the signal into early, mid, and late currents]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Wang in view of Zhang further in view of Yi further in view of Kai to include current splitter configured to receive the source current signal from the current source and early, mid and late currents as taught by Mort to disclose a system with improved frequency response performance within a given bandwidth.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang further in view of Yi further in view of Kai further in view of Ke et al. (US 20190215146 A1 and Ke hereinafter.).
Regarding claim 14, Wang in view of Zhang further in view of Yi further in view of Kai discloses all the features regarding claim 12 as indicated above. Wang in view of Zhang further in view of Yi further in view of Kai does not explicitly disclose wherein each of said at least three transmission lanes comprises a duty cycle distortion correction circuit MACOM-PID-20-0033-US/JPH/NAO 21CONFIDENTIALconfigured to selectively correct for distortions in bit shapes of a data stream within a corresponding transmission lane.
However, Ke discloses [para. 29] wherein each of said at least three transmission lanes [Transmit data path circuitry] comprises a duty cycle distortion correction circuit [duty cycle distortion (DCD) correction circuit  ] MACOM-PID-20-0033-US/JPH/NAO 21CONFIDENTIALconfigured to selectively correct for distortions in bit shapes of a data stream within a corresponding transmission lane [correct any data DCD in the transmit path]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Wang in view of Zhang further in view of Yi further in view of Kai to include transmit data path circuitry, duty cycle distortion correction circuit and correct any data DCD in the transmit path as taught by Ke to disclose a system with improved performance.
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang further in view of Cheng further in view of Cui further in view of Kim further in view of Covington.
Regarding claim 15, Wang discloses [see claim 11] a method of providing feedback control [a signal-level adjuster arranged to receive the feedback signal]. Wang does not explicitly disclose wherein a plurality of pulse amplitude modulation transmission lanes, said plurality of transmission lanes are configured to drive a common vertical-cavity surface- emitting laser (VCSEL), the method comprising: accessing a measurement of a resistance of said VCSEL; setting bias and modulation currents of current drivers of said plurality of transmission lanes based on said resistance; and controlling said bias and modulation currents of said plurality of transmission lanes via one feedback control circuit coupled to said plurality of transmission lanes.
However, Zhang discloses [para. 85] wherein a plurality [one or more transmissions] of pulse amplitude modulation transmission lanes [pulse amplitude modulation (PAM) signals],. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Wang to include pulse amplitude modulation (PAM) signals and one or more transmissions as taught by Zhang to disclose a system with improved performance with less cost, volume and power consumption. Wang in view of Zhang does not explicitly disclose wherein said plurality of transmission lanes are configured to drive a common vertical-cavity surface- emitting laser (VCSEL), the method comprising: accessing a measurement of a resistance of said VCSEL; setting bias and modulation currents of current drivers of said plurality of transmission lanes based on said resistance; and controlling said bias and modulation currents of said plurality of transmission lanes via one feedback control circuit coupled to said plurality of transmission lanes
However, Cheng discloses [para. 14] wherein the plurality of transmission lanes [driver circuit] are configured to drive [DC-coupled] a common vertical-cavity surface- emitting laser (VCSEL) [VCSEL]. the method comprising: accessing a measurement of a resistance of said VCSEL; setting bias and modulation currents of current drivers of said plurality of transmission lanes based on said resistance; and controlling said bias and modulation currents of said plurality of transmission lanes via one feedback control circuit coupled to said plurality of transmission lanes. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Wang in view of Zhang to include DC-coupled VCSEL to a driver circuit as taught by Cheng to disclose a system with improved power efficiency. Wang in view of Zhang in view of Cheng does not explicitly disclose the method comprising: accessing a measurement of a resistance of said VCSEL; setting bias and modulation currents of current drivers of said plurality of transmission lanes based on said resistance; and controlling said bias and modulation currents of said plurality of transmission lanes via one feedback control circuit coupled to said plurality of transmission lanes.
However, Cui discloses [para. 9] accessing a measurement of a resistance [resistance measuring circuit] of said VCSEL [VCSEL]; setting bias and modulation currents of current drivers of said plurality of transmission lanes based on said resistance; and controlling said bias and modulation currents of said plurality of transmission lanes via one feedback control circuit coupled to said plurality of transmission lanes. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Wang in view of Zhang further in view of Cheng to include resistance measuring circuit and VCSEL as taught by Cui to disclose a system with improved power efficiency without increase in footprint
Regarding claim 20, Wang in view of Zhang further in view of Cheng further in view of Cui further in view of Kim further in view of Covington disclose further comprising measuring said resistance of said VCSEL [Cui, para. 9].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang further in view of Cheng further in view of Cui further in view of Kim further in view of Covington further in view of De further in view of Hu further in view of Schweitzer.
Regarding claim 16, Wang in view of Zhang further in view of Cheng further in view of Cui further in view of Kim further in view of Covington discloses all the features regarding claim 15 as indicated above. Wang in view of Zhang further in view of Cheng further in view of Cui further in view of Kim further in view of Covington does not explicitly disclose wherein said one feedback loop circuit comprises an operational amplifier configured to control a low dropout regulator, the operational amplifier comprising an input configured to sense a low pass filtered version of current to said VCSEL.
However, De discloses [pg. 2, see also description on pg. 1 regarding low drop out regulator] wherein said one feedback loop circuit comprises an operational amplifier configured to control a low dropout regulator [stage consists of an operational amplifier, and a feedback loop which serves as a control of the regulator], the operational amplifier comprising an input configured to sense a low pass filtered version of current to said VCSEL. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Wang in view of Zhang further in view of Cheng further in view of Cui further in view of Kim further in view of Covington to include low drop out regulator, feedback loop and operational amplifier as taught by De to disclose a system with improved power efficiency. Wang in view of Zhang further in view of Cheng further in view of Cui further in view of Kim further in view of Covington further in view of De does not explicitly disclose the operational amplifier comprising an input configured to sense a low pass filtered version of current to said VCSEL.
However, Hu discloses [pg. 3] the operational amplifier comprising an input configured [positive input end of the operational amplifier] to sense a low pass filtered version of current to said VCSEL [connected to the VCSEL laser]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Wang in view of Zhang further in view of Cheng further in view of Cui further in view of Kim further in view of Covington further in view of De to include positive input end of the operational amplifier connected to the VCSEL laser as taught by Hu to disclose a highly stable system with improved power efficiency and accuracy without added cost or complexity. Wang in view of Zhang further in view of Cheng further in view of Cui further in view of Kim further in view of Covington further in view of De further in view of Hu does not explicitly disclose a low pass filtered version of current to said VCSEL.
However, Schweitzer discloses [para. 73] a low pass filtered version of current to said VCSEL [a low-pass filtered signal representing the current in the VCSEL]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Wang in view of Zhang further in view of Cheng further in view of Cui further in view of Kim further in view of Covington further in view of De further in view of Hu to include a low-pass filtered signal representing the current in the VCSEL as taught by Schweitzer to disclose a system with improved accuracy.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang further in view of Cheng further in view of Cui further in view of Kim further in view of Covington further in view of Paduvalli.
Regarding claim 17, Wang in view of Zhang further in view of Cheng further in view of Cui further in view of Kim further in view of Covington discloses all the features regarding claim 15 as indicated above. Wang in view of Zhang further in view of Cheng further in view of Cui further in view of Kim further in view of Covington does not explicitly disclose wherein bypassing a current portion around a low dropout regulator in every switching cycle. 
However, Paduvalli [col 1 lines 14-25] wherein bypassing a current portion around a low dropout regulator [regulate output voltage] in every switching cycle [each switching cycle]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Wang in view of Zhang further in view of Cheng further in view of Cui further in view of Kim further in view of Covington to include feedback loop, regulate output voltage and each switching cycle as taught by Paduvalli to disclose a system with improved stability and system dynamics
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang further in view of Cheng further in view of Cui further in view of Kim further in view of Covington further in view of Mort.
Regarding claim 18, Wang in view of Zhang further in view of Cheng further in view of Cui further in view of Kim further in view of Covington discloses all the features regarding claim 15 as indicated above. Wang in view of Zhang further in view of Cheng further in view of Cui further in view of Kim further in view of Covington does not explicitly disclose wherein each of said plurality of transmission lanes comprises three current sources corresponding to early, on-time, and late data.
However, Mort discloses [para. 53] wherein each of said plurality of transmission lanes [current splitter 1202 that is configured to receive the source current signal I.sub.CTRL from the current source 501] comprises three current sources corresponding to early, on-time, and late data [early, mid, and late currents]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Wang in view of Zhang further in view of Cheng further in view of Cui further in view of Kim further in view of Covington to include current splitter configured to receive the source current signal from the current source and early, mid and late currents as taught by Mort to disclose a system with improved frequency response performance within a given bandwidth.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang further in view of Cheng further in view of Cui further in view of Kim further in view of Covington further in view of Mort further in view of Cubbison further in view of Fujikawa.
Regarding claim 19, Wang in view of Zhang further in view of Cheng further in view of Cui further in view of Kim further in view of Covington further in view of Mort discloses all the features regarding claim 15 as indicated above. Wang in view of Zhang further in view of Cheng further in view of Cui further in view of Kim further in view of Covington further in view of Mort does not explicitly disclose wherein said one feedback control circuit is coupled to and controls said three current sources for each of three transmission lanes.
However, Cubbison discloses [col 3, lines 1-28] wherein said one feedback loop control circuit [feedback loop] is coupled to and controls said three current sources [three ideal current sources 42, 43, and 44] of each of said plurality of transmission lanes. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Wang in view of Zhang further in view of Cheng further in view of Cui further in view of Kim further in view of Covington further in view of Mort to include feedback loop and 3 ideal current sources as taught by Cubbison to disclose a system with improved adjustability and thereby applicability. Wang in view of Zhang further in view of Cheng further in view of Cui further in view of Kim further in view of Covington further in view of Mort further in view of Cubbison does not explicitly disclose three current sources of each of said plurality of transmission lanes.
However, Fujikawa discloses [para. 126] three current sources [three current-source transistors] of each of said plurality of transmission lanes [each unit circuit U]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Wang in view of Zhang further in view of Cheng further in view of Cui further in view of Kim further in view of Covington further in view of Mort further in view of Cubbison to disclose a system with improved reliability with reduced complexity in manufacturing. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G YEAMAN whose telephone number is (571)272-5580. The examiner can normally be reached Mon - Fri 954 Schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES G YEAMAN/               Examiner, Art Unit 2842                                                                                                                                                                                         

/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842